Action in equity to procure a judgment against defendants for certain sums of money, or, in the alternative, that defendants set aside and hold said moneys as a trust fund for the benefit of the plaintiff. The trial of the issues was had before an official referee duly appointed to hear and determine. From a judgment in favor of plaintiff, entered upon his decision, defendants appeal. Judgment reversed on the law, with costs, and complaint dismissed, with costs. Inconsistent findings of fact and conclusions of law are reversed and new findings and "conclusions will be made. Assuming that *971City of Yonkers Local Laws of 1930, No. 3, creating from moneys in the general fund of the city of Yonkers (Westchester County Sanitary Sewer Act, chapter 603 of the Laws of 1926, as amended, section 13) the trust fund for the benefit of plaintiff, a property owner, and others similarly situated, is valid, which question is not decided, the Supreme Court of New York is wholly without power to direct a disposition of the trust fund thus created in a manner different from that prescribed in Local Law No. 3. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur. Settle order on notice.